DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case:
Claim 5 is confusing because it appears that the sound generator is not positively claimed,  the collapsible boundary structure is pot positively claimed. It appears that the preamble should say: “a sound generator and a collapsible boundary structure”.
Claim 17: it is not clear what electronic device applicant means in line 17 and how it is structurally related to the rest of the claimed elements. Perhaps applicant should amend the preamble of the claim by stating: --A thermal detection system for an electronic device, the system comprising--, and replace “an electronic device in line 17” with –the electronic device--. Is this a proper interpretation of the invention?
Claims 21-25 are rejected by virtue of their dependency on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander et al. (U.S. 20090238238) [hereinafter Hollander] in view of  Lee/ Prior Art, Kohli and Fukunaga.
          Hollander discloses in Fig. 2 a device in the field of applicant’s endeavor comprising a thermal imaging detector, a CCD (video) camera to detect a thermal radiation area in the FOV of the thermal imaging camera/ thermal detector array; the detection area is delineated by a puncture line in Fig. 1;
an area indicating unit (laser driving/ guiding circuit and multiple LEDs to form a visible area/ the distal portion of the laser emitter providing a video output, For claims 1, 2) arranged to indicate a visible/ human-perceptible area located within the entire detection area and indicate a geometric form of the detected area (see iphone or PDA in Fig. 2);
a control unit (interface circuit/ processor/ memory) coupled to the thermal imaging detector along with the area indicating unit being configured to generate a thermal detection result according to the thermal radiation.
For claim 2: the detection area is on a target/ reference/ detection surface. A light driving/ guiding structure/ circuit forming a visible area on the reference surface of a geometric shape.
Hollander does not explicitly teach the newly added limitation of claim 1.
Lee/ Prior Art teaches in Fig. 3A a detection area 130 having a reference area 110a.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the sample/ detection area along with the reference area, so as to have a combine the detection surface with the reference surface to obtain a compact surface and to enable the device to calibrate the measurements, in order to achieve more accurate results.
Kohli teaches  in Fig. 1 a sample is being below the imager.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the sample/ detection area positioned below the imager/ camera, since the particular positioning of the imager, i.e., the detection area, it was held that there would be no invention in shifting the heater disclosed by Prior Art, to a different position since the operation of the device would not thereby be modified. See In re Japikse, 86 USPQ 70 (CCPA 1950).
Fukunaga teaches a drive unit driving the infrared detection element to move the field of view in the heating chamber, wherein if with the drive unit moving the field of view at a first rate the decision unit determines that in the heating chamber at an area there exists the object to be heated then the drive unit is controlled to move the FOV in the area at a second rate to determine that in the area at a specific subarea there exists the object to be heated, the second rate being lower than the first rate.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the FOV adjusted by a moveable arm/ driver, so as to accurately sense temperature of the area of interest, as it is very well known in the art.
For claim 3: Official Notice is taken with respect to the particular shape of the light exit side that is, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Hollander because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. /n re Dailey, 149 USPQ 47 (CCPA 1976). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the shape of the light exit side, so as to have a shape substantially identical to the geometrical shape of the detection area, so as to enable the apparatus to provide a visual data of the detection area.
           Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (U.S. 7339685) [hereinafter Carlson] in view of Lee/ Prior Art (U.S. 7667690) [hereinafter Lee], Kohli (U.S. 8577120) and Fukunaga et al.(U.S. 6630655) [hereinafter Fukunaga]
Carlson discloses in Figs. 2-4 a device in the field of applicant's endeavor comprising an IR detector and a laser beam (light emitting device) projected to an object surface (in the focal plane), the laser/ laser module (with a sighting arrangement/ light guiding structure guiding the light from the laser to form a visible area on the reference surface, see below) could be visible and coaxial with the IR beam to indicate exactly the middle of the measured spot [45] (thus, a human perceptible area located within the detection area/ reference area). The device determines the size of the energy zone/ human perceptible area of the object by means of the visible light. A further processing arrangement/ control unit converts the detection signal into a temperature signal [2].
It is considered that the laser module is controlled by the control unit or the components of the control unit.
The device also comprising a sighting means for visibly marking (boundaries) a measuring surface, temperature of which is measured [0013].
Lee/ Prior teaches in Fig. 3A a detection area  130 having a reference area 110a.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the sample/ detection area along with the reference area, so as to have a combine the detection surface with the reference surface to obtain a compact surface and to enable the device to calibrate the measurements, in order to achieve more accurate results.
Kohli teaches  in Fig. 1 a sample is being below the imager.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the sample/ detection area positioned below the imager/ camera, since the particular positioning of the imager, i.e., the detection area, it was held that there would be no invention in shifting the heater disclosed by Prior Art, to a different position since the operation of the device would not thereby be modified. See In re Japikse, 86 USPQ 70 (CCPA 1950).
Fukunaga teaches a drive unit driving the infrared detection element to move the field of view in the heating chamber, wherein if with the drive unit moving the field of view at a first rate the decision unit determines that in the heating chamber at an area there exists the object to be heated then the drive unit is controlled to move the FOV in the area at a second rate to determine that in the area at a specific subarea there exists the object to be heated, the second rate being lower than the first rate.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the FOV adjusted by a moveable arm/ driver, so as to accurately sense temperature of the area of interest, as it is very well known in the art.
For claim 3: Official Notice is taken with respect to the particular shape of the light exit side that is, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Carlson because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. /n re Dailey, 149 USPQ 47 (CCPA 1976). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the shape of the light exit side, so as to have a shape substantially identical to the geometrical shape of the detection area, so as to enable the apparatus to provide a visual data of the detection area.
             Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson, Lee/ Prior Art, Kohli and Fukunaga, as applied to claims above, and further in view of WO 2008154005 A1 [hereinafter WO 1] and Lee (U.S. 20110106332) [hereinafter Lee2].
Carlson Lee/ Prior Art, Kohli and Fukunaga disclose the system as stated above.
They do not explicitly teach the limitations of claim 6.
WO 1 teaches to turn an alarm when the temperature is above of a threshold [0013]. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to turn the alarm on when overheating is detected, so as to notify the user should the system or any parts are overheating, in order to avoid an overheating and a subsequent failure of the system, as very well known in the art.
For claim 6: Although it is very well known in the art to have some protection circuit to cut off the power when overheating an object of interest, Hollander does not explicitly teach these limitations. 
Lee2 teaches to cut off the power to a computer when overtemperature, and lowering/ reducing (cooling) the temperature [0028]. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the system of Hollander, so as be able to cut off the power and allow the system or its parts to cool down, in order to avoid an overheating and a subsequent failure of the system, as very well known in the art.
          Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson, Lee/ Prior Art, Kohli, Fukunaga and Lee2, as applied to claims above, and further in view of WO 2012115881 A1 [hereinafter WO2].
Carlson Lee/ Prior Art, Kohli, Fukunaga and Lee2 disclose the system as stated above.
They do not explicitly teach the limitations of claim 8.
WO2 teaches providing an alarm and sensing a notification of overheating wirelessly [000102]. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to add a wireless communication device, so as to notify the user even when the user is not on premises, should the system or any parts are overheating, in order to avoid an overheating and a subsequent failure of the system, as very well known in the art.
         
Allowable Subject Matter
Claims 5, 17, 21-25 would be allowable if rewritten to overcome the
rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth
in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-13, 15-16, 26-28 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection necessitated by the amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/ Primary Examiner, 
Art Unit 2855
August 15, 2022